Citation Nr: 1441146	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 2012 for the assignment of a 40 percent disability rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for residual scar status post left ankle joint replacement surgery.

3.  Entitlement to service connection for a right shoulder disability, to include as due to cold exposure. 

4.  Entitlement to service connection for left shoulder disability, to include as due to cold exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  Service records reflect that the Veteran served in Korea during the Korean conflict. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  March 2006, August 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the March 2006 rating decision, the RO, in part, denied entitlement to service connection for a right shoulder disability and a left shoulder disability.  In February 2009, the Board remanded the Veteran's claims for service connection for a right and left shoulder disability, to include as due to cold exposure.

In an April 2010 decision, the Board, in part, denied the Veteran's claims for entitlement to service connection for a right shoulder disability and a left shoulder disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In December 2011, the Board again remanded the issues of entitlement to service connection for a right shoulder disability and a left shoulder disability for additional development.

In the August 2012 rating decision, the RO granted a 40 percent disability evaluation for bilateral hearing loss, effective July 13, 2012.  In an October 2012 statement, the Veteran indicated that a date prior to July 13, 2012 for the assignment of a 40 percent disability evaluation for bilateral hearing loss was sought on appeal.  The Board has limited its consideration accordingly.

In the December 2013 rating decision, the RO, in part, granted service connection for residual scar status post left ankle joint replacement surgery at a noncompensable rating, effective June 21, 2005.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for bilateral hearing loss on July 13, 2012. 

2.  In an August 2012 rating decision, the RO granted an increased 40 percent disability evaluation for bilateral hearing loss, effective July 13, 2012, which was the date of the Veteran's claim for an increased rating.

3.  It is factually ascertainable from the medical evidence of record that from June 11, 2012, the Veteran's service-connected bilateral hearing loss warranted a rating of 40 percent.

4.  Throughout the appeal period, the Veteran's residual scar status post left ankle joint replacement surgery was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

5.  A right shoulder was not manifest in service, was not manifest within one year of separation and is not related to service, to include as due to cold exposure. 

6.  A left shoulder was not manifest in service, was not manifest within one year of separation and is not related to service, to include as due to cold exposure. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 11, 2012 for the assigned 40 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 6100 (2013).

2.  The criteria for an initial compensable rating for residual scar status post left ankle joint replacement surgery, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2013).

3.  A right shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A left shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2005 letter, prior to the date of the issuance of the appealed rating decisions.  The November 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of February 2006, March 2009, July 2012 and April 2014 VA examinations.  The February 2006, March 2009, July 2012 and April 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2012 and April 2014 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the December 2011 remand instructions, the Veteran also underwent a VA records review in December 2013.  

The December 2013 VA records review report reflects that the VA examiner reviewed the Veteran's past medical history and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2013 VA records review report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board finds that the RO substantially complied with the December 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Entitlement to an effective date earlier than July 13, 2012 for the assignment of a 40 percent disability rating for bilateral hearing loss.

The Veteran seeks an effective date earlier than the currently assigned July 13, 2012, for the award of a 40 percent evaluation for his service-connected bilateral hearing loss. 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155. 

      Factual Background and Analysis

Historically, by a March 2004 rating decision, service connection was granted for bilateral hearing loss and a 10 percent disability rating was assigned effective December 5, 2002, the date the claim was received.  The Veteran did not file an appeal and that rating decision became final.  See 38 C.F.R. § 20.1103. 

VA received a claim for an increased rating for his service-connected bilateral hearing loss on June 24, 2005.  In a March 2006 rating decision, the RO continued the 10 percent disability rating for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with this evaluation and a statement of the case (SOC) was issued in May 2009.  The Veteran perfected his appeal in June 2009.  A June 2009 supplemental statement of the case (SSOC) increased the Veteran's hearing loss disability evaluation to a 30 percent rating, effective June 8, 2009, which was the date of a VA audiological examination.  In a July 2009 correspondence, the Veteran indicated that he was satisfied with this rating and wished to withdraw his appeal for an increased rating for his bilateral hearing loss disability.

On July 13, 2012, the Veteran submitted another claim for an increased evaluation for his service-connected bilateral hearing loss disability.  In the August 2012 rating decision, the RO granted a 40 percent disability evaluation for bilateral hearing loss, effective July 13, 2012, the date his claim for an increased rating was received.  

In an October 2012 statement, the Veteran indicated that a date prior to July 13, 2012 for the assignment of a 40 percent disability evaluation for bilateral hearing loss was sought on appeal. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2013).  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence demonstrates that a factually ascertainable increase in the Veteran's service-connected bilateral hearing loss disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.   

Specifically, a VA audiology record dated June 11, 2012 provided audiogram readings that were identical to the readings of an August 2012 VA examination which served as the basis for the RO granting an increased rating of 40 percent for bilateral hearing loss.  Notably, while results of a pure tone audiometric test of pure tone decibel thresholds was recorded, the June 2012 VA audiogram did not provide Maryland CNC speech recognition testing results.  As noted above, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85 (2013).  However, despite this inadequacy, the Board finds that when affording the Veteran the benefit of the doubt, that the June 11, 2012 VA audiogram demonstrated bilateral hearing loss at a level that warrants a 40 percent disability evaluation.  Again, the June 11, 2012 VA audiogram recorded the identical pure tone decibel threshold results as the August 2012 VA examination.

Accordingly, June 11, 2012, is the appropriate effective date for the 40 percent evaluation for the Veteran's service-connected bilateral hearing loss disability as the June 11, 2012 VA record reflects that it is factually ascertainable that an increase in disability had occurred.  Moreover, the Veteran's claim for increase was received by the RO within one year from the date of the VA treatment record. 

Accordingly, the criteria for an earlier effective date of June 11, 2012 for the assignment of a 40 evaluation for the Veteran's service-connected bilateral hearing loss disability have been met, and the benefit sought on appeal is granted.

II.  Entitlement to an initial compensable rating for residual scar status post left ankle joint replacement surgery.

      Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing her claim when her disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2013 rating decision, the RO awarded service connection for residual scar status post left ankle joint replacement surgery, at the noncompensable level under Diagnostic Code 7805, effective June 21, 2005 which was the date that the Veteran's claim for a left ankle arthroplasty was received.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received in June 2005 prior to effective date of the schedular changes and he has not requested application of the new criteria to his claim.

Prior to October 23, 2008, the schedular criteria provided as follows: Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more. Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 .

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

      Factual Background and Analysis

The Veteran underwent a VA joint examination in July 2012.  The examiner noted that the Veteran had a scar related to his ankle surgery.  However, the scar was not painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).

The Veteran underwent a scar VA examination in April 2014.  The examiner indicated that the Veteran had a scar due to his status post left ankle replacement in 2005.  The Veteran reported that his scar was doing well as it was well healed and was nontender to palpation.  The scar was not painful and was not painful with frequent loss of covering of the skin over the scar.  The scar was not unstable.  The scar was located on the left ankle, dorsal ankle, midline and was 14 cm in length.  He had no superficial non-linear scars and no deep non-linear scars.  The scar did not result in limitation of function and did not impact his ability to work.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for residual scar status post left ankle joint replacement surgery.

The evidence of record reflects that the Veteran's service-connected residual scar was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly.  The scar was also only 14 cm long and did not cover an area exceeding 39 square centimeters, or adversely affects any function.  Accordingly, the scar does not more nearly reflect the criteria for a compensable rating.

A compensable evaluation is not warranted under any potentially applicable provision as the evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, an initial compensable rating under Diagnostic Codes 7801-7805 for scars must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that the Veteran's attorney has argued in a February 2004 statement that a compensable evaluation is warranted as the Veteran's scar exceeds 5 inches and should therefore qualify as a disfiguring scar under Diagnostic Code 7800.  However, both the old and new versions of Diagnostic Code 7800 are expressly limited to disfiguring scars of the head, face, or neck.  Accordingly, these diagnostic criteria are not applicable in the present case.  


As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected residual scar status post left ankle joint replacement surgery disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected residual left ankle scar.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


III.  Service connection for right and left shoulder disabilities

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Factual Background and Analysis

The Veteran's service treatment records do not document complaints or treatment for any shoulder disability.  Rather, his service separation examination dated in October 1954 noted that the examinations of the upper extremities and joints were normal. 

A January 1990 private treatment report noted that the Veteran presented with complaints of "at least a 7 year history of soreness in the left shoulder".  X-rays of both shoulders demonstrated mild degenerative changes in the AC joint.  The diagnosis was bursitis of the left and right shoulders.

In a December 2005 treatment note, a private physician opined that the Veteran's arthritis in the knees, hip and ankle were likely due to exposure to cold during service in Korea.  He did not, however, discuss any current shoulder condition or link such to cold weather exposure during service in Korea. 

The Veteran underwent a VA examination in February 2006.  The examiner noted that the Veteran reported that his shoulders bothered him but that he had never undergone x-rays for his shoulders.  The examiner did not provide a diagnosis regarding the Veteran's shoulders.  The examiner opined that the Veteran's arthritis of multiple joints were not caused by or a result of his exposure to cold weather in Korea and sleeping on the ground.  He noted that there was nothing in the allopathic medical literature that would support cold weather as a cause of arthritis.

In a July 2006 opinion, a private physician indicated that it was at least as likely as not that peripheral neuropathy, nocturnal neurologic pain, and arthritis, "may" be related to cold exposure in Korea.  The physician however, made no mention of any specific shoulder condition. 

In an undated correspondence which the VA received on April 2007, the same private physician indicated that the Veteran would need continued medical therapy for his feet.  The physician opined that the Veteran's symptoms included cold induced peripheral nerve damage and osteoarthritis from cold exposure due to the Korean War.  The physician again, however, made no mention of any shoulder condition. 

In a March 2009 VA examination, the examiner concluded that it was at least as likely as not that the Veteran had an old cold injury and cold exposure residuals in the form of cold sensitivity in both lower extremities.  The color changes and lack of hair growth in the lower extremities were very typical of this.  The VA examiner however, made no mention of any shoulder condition. 

In an October 2010 opinion, a VA examiner indicated that he agreed with the February 2006 VA examiner's conclusion that the Veteran's arthritis of multiple joints were not caused by or a result of his exposure to cold weather in Korea and sleeping on the ground.

The Veteran underwent a VA examination in July 2012.  The examiner noted that the Veteran was status post right and left shoulder total arthroplasty.  The diagnosis was bilateral shoulder hemiarthroplasty and bilateral chronic rotator cuff tears.

In its May 2011 Joint Remand, the Court essentially concluded that the Board relied on a nexus opinion obtained in conjunction with a February 2006 VA examination in error.  Specifically, the Court held that the nexus opinion was at odds with the provisions of the VA Adjudication Procedures Manual Rewrite (M21-1MR), in particular the provisions pertaining to the chronic effects of exposure to cold which may include arthritis or other bone abnormalities.

In accordance with the May 2011 Joint Remand instructions, in December 2011, the Board remanded this issue for additional development.

Per the remand instructions, the Veteran underwent a VA records review in December 2013.  The VA records reviewer noted that with the Veteran's history of cold exposure and his occupational issues over the years which included winter work for his farming duties, arthritis could occur in distal joints related to cold exposure, presenting itself many years later.  This was a somewhat common occurrence.  However, the Veteran's contention that his bilateral shoulder arthritis was related to a cold injury was "puzzling".  The examiner noted that it was at least as likely as not that the Veteran's arthritis in his ankles was a result of the old (Korea) cold event as this was an issue that could occur as a residual.  Regarding his shoulders though, the examiner noted that one must also take into account the natural progression of the disease with age as the Veteran was in his 80's.  After considering the Veteran's age, the current medical literature and all other information, the examiner opined that the Veteran had degenerative changes in other areas of his body (cervical spine and lumbar spine and others), which were more likely due to the natural progression of the disease with the aging process.  Therefore, since the shoulder were more proximal and hence more protected than distal extremities, the likelihood of any true arthritis in the shoulder specifically caused by the old cold injury is less likely.  Again, the Veteran had generalized arthritis changes elsewhere which were more likely due to the aging process.  There was also no evidence to support aggravation.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right and left shoulder disability is not warranted.

As noted above, there is a current diagnosis of bilateral shoulder hemiarthroplasty, bilateral chronic rotator cuff tears and arthritis; hence, the first element of service connection is satisfied.  

The Veteran served in Korea and the Board considers his report of in-service cold exposure to be highly credible.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  After a review of the evidence of record, the Board concludes that the weight of the evidence is against a finding that the Veteran's current shoulder disabilities are etiologically realted to his in-service cold exposure.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for arthritis on a presumptive basis is not warranted.  The first evidence of arthritis of the shoulders is the January 1990 private treatment report which demonstrated mild degenerative changes in the AC joint of both shoulders.  While this treatment note also reported that the Veteran presented with complaints of "at least a 7 year history of soreness in the left shoulder," the record does not show manifestations of arthritis within one year of the Veteran's service separation and service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's right and left shoulder disability, the service treatment records were negative for any complaints of shoulder problems or diagnoses of any chronic shoulder disability.  Further, the October 1954 separation examination noted that the examinations of the upper extremities and joints were normal.

Additionally, there are no clinical findings or diagnoses of a shoulder disability until many years after service as the first medical evidence demonstrating a shoulder condition is the January 1990 private treatment report which indicated that the Veteran presented with complaints of "at least a 7 year history of soreness in the left shoulder".  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral shoulder disability since service.  The Board acknowledges the January 1990 private treatment report, the Veteran presented with complaints of "at least a 7 year history of soreness in the left shoulder".  However, the Veteran's service treatment records are negative for any treatment, complaint, or diagnosis pertinent to his bilateral shoulders.  These contemporaneous records, especially the Veteran's service separation examination, are highly probative as they indicate that he had did not have a problem with his shoulder at the time of his service separation.  These findings contradict any current assertion that a bilateral shoulder disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current bilateral shoulder symptoms have continued since service.  The Board places greater weight on the contemporaneous service records which are negative for any complaints pertaining to the Veteran's shoulders.

As the Veteran was not diagnosed with a right or left shoulder disability until many years after service and there was an almost 30-year lapse in time between the Veteran's active service and the first confirmed complaints of shoulder problems to a medical care provider, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board notes that the relationship between his right and left shoulder disability and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, in a December 2005 treatment note, a private physician indicated that arthritis in the knees, hip and ankle were likely due to exposure to cold during service in Korea.  Similarly, a private physician in a July 2006 correspondence opined that it was at least as likely as not that peripheral neuropathy, nocturnal neurologic pain, and arthritis, "may" be related to cold exposure in Korea.  The same physician later noted that the Veteran's symptoms included cold induced peripheral nerve damage and osteoarthritis from cold exposure due to the Korean War.  

Conversely, the December 2013 VA records reviewer specifically found that the Veteran's current bilateral shoulder disabilities were less likely than not a result of the cold exposure during service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the December 2013 opinion of the VA examiner, to be the most probative.  

Regarding the December 2005 and July 2006 opinions from private physicians, the Board notes again that while these opinions found that the Veteran's arthritis was related to cold exposure in Korea, neither physician specifically discussed a shoulder condition.

In contrast, the December 2013 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when specifically concluding that the Veteran's claimed bilateral shoulder disability was not related to the Veteran's service, to include his cold exposure.  

Unlike the private treatment records, the December 2013 VA records reviewer specifically addressed the Veteran's bilateral shoulder disabilities and discussed whether they were related to his cold exposure during his time in Korea.  The VA records reviewer determined that while the ankles were related to the cold exposure, his shoulders were not since the shoulders were more proximal and hence more protected than distal extremities.  As a result, the VA records reviewer determined that the likelihood of any true arthritis in the shoulder specifically caused by the old cold injury was less likely.  The examiner also noted that the Veteran had generalized arthritis changes elsewhere which were more likely due to the aging process.

For these reasons the Board finds the December 2013 VA record reviewer's opinion to be the most probative regarding the issue of whether the Veteran's current right or left shoulder back disability is related to service, to include as due to in-service cold exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between right and left shoulder disabilities and his service, to include as due to cold exposure, the Board finds that service connection is not warranted.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed right and left shoulder disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current right and left shoulder disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board has placed greater probative weight on the conclusions reached by the September 2013 VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right and left shoulder disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to an effective date earlier of June 11, 2012, but no earlier, for the assignment of a 40 percent disability rating for bilateral hearing loss is granted.

Entitlement to an initial compensable rating for residual scar status post left ankle joint replacement surgery is denied.

Entitlement to service connection for a right shoulder disability, to include as due to cold exposure is denied. 

Entitlement to service connection for left shoulder disability, to include as due to cold exposure is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


